Citation Nr: 0935920	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to 
April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision that 
denied service connection for a cervical spine disorder. 

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that he warrants service connection for a 
cervical spine disorder as a result of service. He stated 
that he injured his cervical spine when moving 55-pound 
gallon drums which were filled at the time. He had neck pain 
in service which he self treated with over-the-counter 
medication. After service, his symptoms became progressively 
more intense. 

A review of the record reveals that the Veteran testified at 
a Travel Board hearing in August 2009. During that hearing, 
he testified that he was in receipt of Social Security 
Administration (SSA) disability retirement because of his 
back and his neck disabilities. However, the SSA records are 
not in the claims file, and VA has a statutory duty to obtain 
these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his cervical 
spine disorder that is not evidenced by 
the current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records, if any, and associate them with 
the claims folder. 

2. Obtain from the SSA a copy of its 
decision regarding the Veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a cervical spine disorder. 

If appropriate, the RO/AMC will 
afford the Veteran a VA medical 
examination to ascertain whether the 
Veteran has a cervical spine 
disorder that was incurred by any 
incident of active military service.  
The RO/AMC's attention is called to 
the holdings in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) 
and Charles v. Principi, 16 Vet. 
App. 370 (2002) (Generally that 
under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination 
when necessary to make a decision on 
a claim, where the evidence of 
record, taking into consideration 
all information and lay or medical 
evidence, including statements of 
the claimant; contains competent 
evidence that the claimant has a 
current disability, or persistent or 
recurrent symptoms of disability; 
and indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, 
or air service; but does not contain 
sufficient medical evidence for VA 
to make a decision on the claim."

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. He should be 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




